DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is responsive to communication(s) filed on 7/12/2021.
 	Claims 1-20 are presented for examination.


Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 

Information Disclosure Statement 
The information disclosure statement(s) filed 7/12/2021 and 8/12/2021 have been considered. 



Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20150253998).

Claim 1. A memory controller that controls a memory device (Fig. 1), the memory controller comprising:
a cache buffer configured to store data received from a host and output the data to the memory device (Fig. 1, [0033]);
and a program mode setting component configured to determine a program mode based on a size of the data output from the cache buffer to the memory device, and output an address and a command according to the determined program mode (Fig. 3, [0034]-[0035]).

Claim 14. A method of operating a memory controller that controls a memory device (Figs. 1 and 3, [0032]-[0035]), the method comprising:
storing data received from a host [0033];
outputting the stored data to the memory device (Fig. 3, [0034]-[0035]);
determining a program mode based on a size of the data output to the memory device (Fig. 3, [0034]-[0035]);
and outputting to the memory device an address and a command according to the determined program mode(Fig. 3, [0034]-[0035]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20150253998), in view of Li (US 20200310645).

Claim 2. Park teaches the memory controller of claim 1. But fails to disclose
wherein when a reference time elapses after the data is output from the cache buffer, the memory controller controls the memory device to perform a program operation with the output data.
However, Li in the same field of endeavor teaches a memory controller wherein when a reference time elapses after the data is output from the cache buffer, the memory controller controls the memory device to perform a program operation with the output data [0054].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Park and Li to prevent cache overflow and loss of data. 

Claim 15. Park teaches the method of claim 14. But fails to disclose wherein when a reference time elapses after the stored data is output to the memory device, the memory device is controlled to perform a program operation according to the determined program mode.
However, Li in the same field of endeavor teaches a method wherein when a reference time elapses after the data is output from the cache buffer, the memory controller controls the memory device to perform a program operation with the output data [0054].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Park and Li to prevent cache overflow and loss of data. 

Allowable Subject Matter
Claims 3-13 and 16-20 are objected to.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a memory controller, wherein the program mode setting component outputs to the cache buffer a residual data output request for outputting the data from the cache buffer to the memory device, and wherein the cache buffer outputs to the program mode setting component residual data output information, which is information on the size of the data output from the cache buffer, in response to the residual data output request, as set forth in the combination of claims 1 and 3.
Regarding claims 4-7, they are allowable at least because they are dependent on dependent claim 3.
The closest prior art, Park et al. (US 20150253998) discloses similar teachings but fails to disclose the limitations recited above. Park thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a memory controller, wherein when the program mode setting component receives a flush request from the host, the program mode setting component outputs a residual data output request for outputting the data from the cache buffer to the memory device, and wherein the cache buffer outputs to the program mode setting component residual data output information, which is information on the size of the data output from the cache buffer, in response to the residual data output request, as set forth in the combination of claims 1 and 8.
Regarding claims 9-10, they are allowable at least because they are dependent on dependent claim 8.
The closest prior art, Park et al. (US 20150253998) discloses similar teachings but fails to disclose the limitations recited above. Park thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a memory controller, wherein when the program mode setting component receives a read request from the host, the program mode setting component outputs a residual data output request for outputting the data from the cache buffer to the memory device, and wherein the cache buffer outputs to the program mode setting component residual data output information, which is information on the size of the data output from the cache buffer, in response to the residual data output request, as set forth in the combination of claims 1 and 11.
Regarding claims 12-13, they are allowable at least because they are dependent on dependent claim 11.
The closest prior art, Park et al. (US 20150253998) discloses similar teachings but fails to disclose the limitations recited above. Park thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a method, herein the outputting of the stored data includes outputting, after a reference time elapses since stored data was output to the memory device, residual data to the memory device, the residual data being a portion of the stored data, as set forth in the combination of claims 14 and 16.
Regarding claims 17-20, they are allowable at least because they are dependent on dependent claim 16.
The closest prior art, Park et al. (US 20150253998) discloses similar teachings but fails to disclose the limitations recited above. Park thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827